Citation Nr: 0405057	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected low back disability.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  

4.  Entitlement to service connection for headaches, claimed 
as dizziness.  

5.  Entitlement to service connection for a claimed cervical 
spine disorder.  

6.  Entitlement to service connection for a claimed bilateral 
shoulder disorder.  

7.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

8.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from July 1992 to March 1993 
and from September 1997 to August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO.  

With respect to a low back disability and hemorrhoids, the RO 
did grant service connection; the veteran is contesting the 
initial ratings.  

As set forth herein, with the exception of the matter of 
service connection for a claimed bilateral hearing loss, the 
issues enumerated hereinabove are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  



FINDING OF FACT

The veteran currently is not shown to suffer from a hearing 
disability for compensation purposes.  



CONCLUSION OF LAW

The veteran's claim of service connection for a bilateral 
hearing loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303; 3.385 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C. § 5103A (West 2002).  

Having reviewed the record, the Board observes that the 
provisions of VCAA have not been fully implemented.  The 
veteran, however, was afforded a fee-basis audiologic 
examination in July 2001 as required by VCAA.  38 U.S.C.A. 
§ 5103(A)(d).  

Pursuant to the results of that examination, which are 
detailed fully hereinbelow, the Board is of the opinion that 
seeking further development of the issue of entitlement to 
service connection for bilateral hearing loss would serve no 
useful purpose and is therefore not required under VCAA.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

The veteran, finally, is not prejudiced by the Board's 
decision to adjudicate the issue of service connection for 
hearing loss at this time.  See Bernard v. Brown, 4 Vet. 
App. 38.  


Factual Background 

One June 2001 report of medical history completed prior to 
separation, the veteran indicated that he did not know 
whether he suffered from hearing loss.  

On the corresponding medical examination report, the 
veteran's hearing was assessed as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
(Decibe
ls)
10
10
5
5
20
10
LEFT
(Decibe
ls)
15
10
10
5
15
15

The veteran filed a claim of service connection for bilateral 
hearing loss that month.  

On July 2001 fee-basis audiologic examination, the veteran 
stated that he was exposed to noise while repairing diesel 
engines in service.  He indicated, however, that he did not 
notice a significant problem with his hearing.  Objective 
findings were as follows:


500 Hz.
1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
Average
RIGHT 
(Decibe
ls)
20
10
5
5
15
9
LEFT
(Decibe
ls)
10
10
0
5
15
8

Speech recognition was 100 percent correct in the right ear 
and 96 percent correct in the left.  

By January 2002 rating decision, the RO denied service 
connection for bilateral hearing loss.  


Law and Regulations  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.  

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  


Analysis

Determinations regarding entitlement to service connection 
for hearing loss are a purely mechanical function.  See 38 
C.F.R. § 3.385.  

Pursuant the a review of the evidence, it appears that 
auditory thresholds at any of the relevant frequencies are 
not at least 40 decibels or at least 26 decibels in at least 
three frequencies.  Id.  Speech recognition, moreover, is not 
less that 94 percent.  Id.  

Because the standards set out in 38 C.F.R. § 3.385 have not 
been met, the veteran is not shown to have a hearing 
disability for which VA compensation is payable.  Absent a 
present disability, the claim of service connection must be 
denied by operation of law.  38 C.F.R. § 3.303; Gilpin, 
supra.  




ORDER

The claim of service connection for a bilateral hearing loss 
is denied.  



REMAND

A review of the claims file reveals that the veteran has not 
been advised of the provisions of VCAA.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The RO must advise the veteran 
of his rights and responsibilities under VCAA as well as the 
types of evidence he must submit, the types the RO will 
obtain, and the types of evidence the RO will assist his in 
securing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Next, the RO must obtain from the veteran information 
regarding dates and places medical of treatment, both VA and 
private, for the disabilities currently on appeal.  

Finally, the RO must schedule a medical examination or 
examinations to determine either the severity or etiology 
(whichever is pertinent) of the disabilities on appeal.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
RO must include in the letter information 
regarding the veteran's and VA's 
respective responsibilities as to 
obtaining relevant evidence.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for the disabilities on appeal 
since June 2001.  The RO should obtain 
all VA medical records, and, after 
securing the necessary release, the RO 
should obtain the identified private 
records.  

3.  The veteran then should be scheduled 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of his claimed disabilities of the 
cervical spine, bilateral shoulders, 
bilateral knees, and bilateral ankles.  
If the veteran is found to be suffering 
from any of the disabilities he is 
alleging, the examiner should provide an 
opinion regarding the etiology of each 
such disability diagnosed.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
disability due to disease or injury that 
was incurred in or aggravated by service.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

4.  The veteran should be afforded a VA 
medical examination to determine the 
nature and likely etiology of his claimed 
headaches and/or dizziness.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
disability manifested by headaches or 
dizziness due to disease or injury that 
was incurred in or aggravated by service.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

5.  With respect to the service-connected 
low back disability, an orthopedic 
examination should be scheduled to 
determine the nature and severity of that 
disability.  All symptoms should be 
described in detail; the examiner in this 
regard should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected disability.  The examiner 
should be requested to provide an opinion 
as to the extent that low back pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the low back disability on 
range of motion.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

6.  With respect to the service-connected 
hemorrhoids, a medical examination should 
be scheduled to determine the nature and 
severity of that disability.  All 
symptoms should be described in detail.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed to the 
extent possible.  In particular, the RO 
should ensure that the requested medical 
examinations and opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should readjudicate 
the remaining claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, this matter should be returned to the Board for 
the purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	SREPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



